Citation Nr: 9933350	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  98-01 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for respiratory 
disabilities, secondary to Agent Orange exposure, anxiety 
with depression, residuals of a shell fragment wound of the 
left wrist, arthritis of multiple joints secondary to Agent 
Orange exposure, bilateral hearing loss secondary to agent 
orange exposure, a hiatal hernia with gastroesophageal reflux 
as secondary to Agent Orange exposure, a cardiovascular 
disability as secondary to Agent Orange exposure, residuals 
of a right wrist fracture, carpal tunnel syndrome of both 
wrists, a liver disability, a prostate disability and a skin 
disability. 


REPRESENTATION

Appellant represented by:	William G. Arnett, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife
ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969 and served in Vietnam for approximately 12 
months.  By rating action dated in February 1997, the 
Department of Veterans Affairs (VA) Regional Office 
Louisville, Kentucky, denied entitlement to service 
connection for conditions including anxiety with depression, 
residuals of a shell fragment wound of the left wrist, 
arthritis of multiple joints, bilateral hearing loss, a 
hiatal hernia with gastroesophageal reflux, a cardiovascular 
disability, residuals of a right wrist fracture, carpal 
tunnel syndrome, a liver disability, a prostate disability, 
sores on the back and head and pulmonary emphysema.  The 
veteran appealed from that rating action.  In a September 
1997 rating action, the regional office denied entitlement to 
service connection for asthma, emphysema and chronic lung 
disease as secondary to Agent Orange exposure.  The veteran 
also appealed from that decision.  In November 1998, the 
veteran and his wife testified at a hearing before a member 
of the Board of Veterans' Appeals (Board) sitting at the 
regional office.  The case is now before the Board for 
appellate consideration. 

In April 1998 the veteran raised his initial claim for 
service connection for pulmonary disorders secondary to 
tobacco use.  In a January 1999 rating action, the regional 
office denied entitlement to service connection for any 
pulmonary disorder as secondary to tobacco use.  A notice of 
disagreement with that decision is not of record.  Thus, that 
matter is not in an appellate status and it cannot be 
considered by the Board.  At the November 1998 hearing, the 
veteran apparently initially raised the issue of entitlement 
to service connection for post traumatic stress disorder.  
That matter also is not in an appellate status and is 
referred to the regional office for clarification and action 
as appropriate.  


FINDINGS OF FACT

1.  A respiratory disability, anxiety with depression, a 
shell fragment wound of the left wrist, arthritis of multiple 
joints, bilateral hearing loss, hiatal hernia with 
gastroesophageal reflux, a cardiovascular disability, a right 
wrist fracture, carpal tunnel syndrome, a liver disability, a 
prostate disability and a skin disability were not 
demonstrated during the veteran's period of active military 
service.  

2.  The above conditions were initially reported many years 
following the veteran's release from active duty.  

3.  There is no medical evidence or medical opinion of record 
which indicates that any of his claimed disorders are the 
result of Agent Orange exposure in service.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for a respiratory disability, anxiety with 
depression, residuals of a shell fragment wound of the left 
wrist, arthritis of multiple joints, a bilateral hearing 
loss, a hiatal hernia with gastroesophageal reflux, a 
cardiovascular disability, residuals of a right wrist 
fracture, carpal tunnel syndrome, a liver disability, a 
prostate disability and a skin disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of the claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that all of the veteran's claims which have been 
developed for appellate review and are being considered in 
this decisions are not well grounded.  

I.  Background

The veteran's service medical records, including the report 
of his physical examination for separation from service, 
reflect no complaints or findings regarding any of the 
conditions claimed on appeal.  His report of separation does 
not reflect receipt of the Purple Heart.

The veteran's initial claim for VA disability benefits was 
submitted in March 1980.  He referred to a shell fragment 
wound of the left wrist with a fracture and a scar resulting 
from a shell fragment wound of the right scalp.  

By rating action dated in April 1980, service connection for 
the claimed conditions was denied by the regional office.  

In September 1981, the veteran submitted a claim for 
disability pension benefits.  

VA outpatient treatment records were received reflecting that 
the veteran was seen in September 1981 with a complaint of 
chest pain.  An electrocardiogram in September 1981 was 
normal.  The diagnosis was costochondritis.  

The veteran was afforded a VA examination in December 1981.  
He complained of cardiovascular problems and shortness of 
breath.  He indicated that, about age 18, he fractured his 
left wrist and was then asymptomatic.  However, he reported a 
shell fragment wound to the wrist in Vietnam with subsequent 
surgery.  

On physical examination, the skin and ears were normal.  It 
was indicated that a hearing loss was not noted.  On 
examination of the cardiovascular system, the heart rhythm 
was irregular with extrasystoles and a compensatory pause.  
The respiratory system was normal as was the digestive 
system.  Various findings were made regarding the left wrist.  
An electrocardiogram showed a sinus rhythm with frequent 
premature ventricular contractions.  The diagnoses were a 
heart condition with arrhythmia on examination and frequent 
premature ventricular contractions on the electrocardiogram, 
and a well-healed scar and marked limitation of motion of the 
left wrist. 

In a January 1982 rating action, the veteran's claim for 
disability pension benefits was denied.  

A statement by James F. Richards, Jr., M.D., dated in January 
1982 reflects findings regarding the veteran's left wrist.  

In February 1982, the veteran submitted a notice of 
disagreement with the January 1982 rating action denying 
entitlement to disability pension benefits.  In a March 1982 
statement, the veteran indicated that he had been wounded in 
action, sustaining a shell fragment wound of the left wrist.  
In December 1982, the Board of Veterans' Appeals denied the 
veteran's claim for disability pension benefits.

In March 1994, the veteran submitted a claim for service 
connection for the conditions currently at issue.  

He submitted a January 1984 statement by Raymond E. Gilmer, 
Jr., M.D., indicating that he had been seen during that month 
for a left wrist condition and had been disabled from working 
from January 1984.  

There was also submitted a July 1993 decision by an 
administrative law judge for the Social Security 
Administration reflecting that the veteran was considered 
disabled for Social Security purposes beginning in September 
1989.  The findings included right and left wrist pain and 
loss of function, severe post-traumatic arthritis, possible 
carpel tunnel and Guyon's canal syndromes, mitral valve 
prolapse, shortness of breath and depression.  

The regional office also received a number of VA outpatient 
treatment records reflecting that, in January 1990, the 
veteran was seen for a right wrist problem.  A chest X-ray 
study in June 1991 showed chronic obstructive airway disease.  
In August 1992, he exhibited symptoms of depression.  In 
March and April 1993, a bilateral high frequency hearing loss 
and tinnitus were reported.  In May 1993, asthma and chronic 
obstructive pulmonary disease were indicated.  In July 1993, 
bronchitis and chronic obstructive pulmonary disease were 
reported.  A chest X-ray study in June 1993 showed the heart 
to be normal.  The lungs were clear except for subsegmental 
atelectatic bands in the lung bases.  In December 1993, 
prostatitis was indicated.  

The regional office also received an April 1993 report by 
Christa U. Muckenhausen, M.D., reflecting that the veteran 
had a history of having been involved in a work-related 
incident in the 1970's while in the employment of a coal 
company as a heavy equipment operator.  He stated that a 
chain had struck him on the left wrist area causing a 
fracture.  It was indicated that surgery was later performed 
for the condition.  

On physical examination, various findings were recorded.  The 
veteran was noted to be anxious and depressed.  The diagnoses 
included status post wrist surgery on the left with 
significant ankylosis of the wrist joint and atrophy in the 
hand muscles with possible entrapment and neuropathy of the 
median nerve as well as decreased function of the right hand, 
anxiety, depression and sleep disturbance due to chronic pain 
and inability to work and earn income, bronchial asthma with 
increased emphysema and restrictive lung condition, a 
possible benign heart murmur and decreased hearing, probably 
noise-induced over a period of time.  

The veteran was afforded a VA Agent Orange examination in 
February 1997.  He complained of depression, a heart 
condition, gastroesophageal reflux disease, shortness of 
breath and carpal tunnel syndrome involving his wrists.  The 
diagnoses were chronic depression, gastroesophageal reflux 
disease, chronic obstructive pulmonary disease and status 
post left wrist fusion.  It was indicated that no significant 
abnormalities had been noted on his chest X-ray or 
electrocardiogram.  

During the November 1998 hearing on appeal, the veteran 
testified extensively.  He described a number of traumatic 
experiences which had occurred during service and indicated 
that he believed that the experiences had resulted in his 
current anxiety and depression.  He had scarring over his 
back and sores on his forehead.  He recalled having jungle 
rot on his feet in Vietnam.  A small piece of shrapnel had 
gone into his left wrist and had been removed by a medic.  He 
had been told he would be awarded the Purple Heart Medal, but 
he never received it.  He had never injured his left wrist 
prior to service.  He currently had carpal tunnel syndrome in 
both wrists and stiffness in his neck and shoulders.  The 
veteran further indicated that he had a ringing in his ears 
and had had damage to both ears from noise.  

The veteran further related that he had worked until 1978 
when he had become unable to work and had begun receiving 
Social Security disability benefits.  He had problems with 
his heart and on occasion the heart began racing.  That had 
not occurred during service but had happened later on in 
life.  He also had a hiatal hernia.  The veteran felt that 
his exposure to Agent Orange had had something to do with his 
all of his problems.  He had a lot of pain as a result of his 
prostate condition.  He also had a constant pain in his right 
side as a result of his liver disability.  The veteran 
further indicated that he had asthma and emphysema and used 
inhalers.  

The regional office later received a number of VA outpatient 
treatment records as well as private medical records.  

The VA outpatient records reflected that, in July 1990, an 
X-ray study of the veteran's left wrist was made showing 
status post fusion of the carpal area with severe 
degenerative joint disease of the wrist.  In June 1990, a 
skin condition and bronchitis were indicated.  Bronchitis was 
again indicated in June 1991.  In August 1992, diagnoses were 
made of chronic obstructive pulmonary disease and depression.  
A gastrointestinal X-ray study in February 1994 showed a 
small hiatal hernia with gastroesophageal reflux, antral 
gastritis and duodenitis and a duodenal diverticula.  Another 
study in July 1995 showed a hiatal hernia, esophageal 
motility disorder and mild gastritis.  

The private medical records included treatment of the veteran 
in 1992 at the Comprehensive Care Center for psychiatric 
problems.  Impressions included depressive disorder and 
generalized anxiety disorder.  

A July 1988 statement by G. Edward Burnette, M.D., reflects 
that the veteran had sustained significant trauma to his left 
hand and had undergone several surgical procedures.  He 
expressed an opinion that the veteran was disabled because of 
the trauma to the left hand.  

A duplicate of the April 1993 report by Dr. Muckenhausen was 
also received.  

There was also received a November 1998 statement by Paul F. 
Maddox, M.D., reflecting that the veteran had asthma that the 
military service did not cause but which he inherited from 
his parents.  Dr. Maddox also stated that the veteran had 
advanced lung disease that was greatly aggravated by his 
cigarette smoking.  

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Where a veteran served ninety (90) days or more during a 
period of war and arthritis, a sensorineural hearing loss, a 
cardiovascular disability or a liver disability become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

If a veteran was exposed to a herbicide agent during active 
military, naval or air service a number of diseases shall be 
service connected including chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, soft tissue sarcoma, porphyria 
cutanea tarda, prostate cancer, acute and subacute peripheral 
neuropathy, multiple myeloma and respiratory cancers.  
38 C.F.R. §§ 3.307, 3.309.  A veteran who, during active 
military, naval or air service served in the Republic of 
Vietnam during the Vietnam Era and has a disease listed under 
38 C.F.R. § 3.309 shall be presumed to have been exposed 
during service to a herbicide agent unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 C.F.R. § 3.307.  

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect any complaints or findings regarding any of the 
conditions for which service connection is claimed.  Those 
conditions were initially reported many years following the 
veteran's service.  Thus, service connection for the claimed 
disorders could not be established either on the basis of 
direct service incurrence or, in the case of arthritis of 
multiple joints, a sensorineural hearing loss, a 
cardiovascular disability or a liver disability on the basis 
of having become manifest to the required degree within one 
year following his separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran has maintained that he was exposed to Agent 
Orange during service and that the Agent Orange bought about 
his respiratory conditions, arthritis of multiple joints, 
hearing loss, gastrointestinal disorders, a liver condition, 
a prostate disorder, skin problems and cardiovascular 
conditions.  The veteran served during Vietnam and he would 
be presumed to have been exposed to Agent Orange in service 
if he had developed any of a long list of diseases which, by 
regulation, must be presumed to be due to Agent Orange 
exposure.  However, none of the claimed conditions are 
included among the diseases which may be presumed to have 
been service connected based on exposure to Agent Orange.  
Thus, presumptive entitlement to service connection for the 
claimed disorders on the basis of Agent Orange exposure would 
not be in order.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion or other 
independent evidence which supports his claim for service 
connection for the claimed disorders.  There is no indication 
of any medical link between any of his current conditions and 
his military service, or any incident of service.  Even if 
the Board were to presume that he suffered the claimed shell 
fragment wound of the left wrist by applying the provisions 
of 38 U.S.C.A. § 1154 related to disabilities incurred under 
combat conditions, that claim could not be considered well 
grounded as he has not presented any medical opinion which 
would confirm the presence of a current disability which 
could be attributed to such an injury, as opposed to the 
disability due to the well documented post-surgical residuals 
of his wrist injury.  Given the evidence that is of record, 
the claims for service connection for the conditions at issue 
may not be considered well grounded.  Since the claims are 
not well grounded, they must accordingly be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  

Although the Board has considered and disposed of the 
veteran's claims for service connection for the claimed 
disabilities on a ground different from that of the regional 
office; that is, whether the claims are well grounded rather 
than whether he is entitled to prevail on the merits, the 
veteran has not been prejudiced by the Board's decision.  In 
assuming that the claims were well grounded, the regional 
office afforded the veteran greater consideration than the 
claims warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
regional office for consideration of the issue of whether the 
foregoing claims are well grounded would be pointless and, in 
light of the law cited above, would not result in a 
determination favorable to the veteran.  VA O.G.C. PREC. OP. 
16-92, 57 Fed. Reg. 49, 747 (1992).  To submit well grounded 
claims, the veteran would need to offer competent evidence, 
such as a medical opinion, that the disorders either 
developed during his active military service or that there is 
a relationship between the disorders not included on the 
presumptive list and exposure to Agent Orange.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  



ORDER

Entitlement to service connection for a respiratory 
disability due to Agent Orange exposure, anxiety with 
depression, residuals of a shell fragment wound of the left 
wrist, arthritis of multiple joints due to Agent Orange 
exposure, bilateral hearing loss due to Agent Orange 
exposure, a hiatal hernia with gastroesophageal reflux, due 
to Agent Orange exposure, a cardiovascular disability due to 
Agent Orange exposure, residuals of a right wrist fracture, 
carpal tunnel syndrome, a liver disability, a prostate 
disability and a skin disability is not established.  The 
appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

